In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00207-CR
______________________________


ROBIN HUBBERT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 30461-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Robin Hubbert has filed a motion asking this Court to dismiss his appeal.  Pursuant
to Tex. R. App. P. 42.2, we grant the motion.
          We dismiss the appeal.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      November 13, 2003
Date Decided:         November 14, 2003

Do Not Publish